       Case: 1:20-cv-01872-JG Doc #: 53 Filed: 04/19/21 1 of 4. PageID #: 665




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

  CITY OF MAPLE HEIGHTS, OHIO,
  individually and on behalf of all others similarly   Case No. 1:20-CV-01872
  situated,
                                                       Hon. James S. Gwin
                         Plaintiff,
                                                       Magistrate Judge Thomas M. Parker
           v.

  NETFLIX, INC., and HULU, LLC,

                         Defendants.


                    PLAINTIFF CITY OF MAPLE HEIGHTS, OHIO’S
                MOTION FOR CLASS CERTIFICATION AND APPOINTMENT
                  OF CLASS REPRESENTATIVE AND CLASS COUNSEL

       Plaintiff City of Maple Heights, Ohio (“Plaintiff”), hereby moves the Court, pursuant to

Rules 23(a), 23(b)(2), and 23(b)(3) of the Federal Rules of Civil Procedure, for an Order certifying

a class defined as:

       All Ohio municipalities in which one or more of the Defendants has provided video
       service (the “Class”).

(Compl., ECF No. 1 at ¶ 24) and appointing Plaintiff as Class Representative. Plaintiff also moves,

pursuant to Rule 23(g) of the Federal Rules of Civil Procedure, for the appointment of DiCello

Levitt Gutzler LLC; Nix Patterson, LLP; and Schneider Wallace Cottrell Konecky, LLP, as Class

Counsel.

       In support of its motion, Plaintiff submits its contemporaneously-filed Memorandum of

Law, which demonstrates that (1) the proposed Class is so numerous that joinder of all class

members is impracticable; (2) there are questions of law or fact common to the Class; (3) Plaintiff’s

claims are typical of the other Class members’ claims; (4) Plaintiff and its counsel will fairly and

adequately protect the interests of the proposed Class; (5) Defendants Netflix, Inc. and Hulu, LLC
       Case: 1:20-cv-01872-JG Doc #: 53 Filed: 04/19/21 2 of 4. PageID #: 666




have acted or refused to act on grounds that apply generally to the class, so that declaratory relief

is appropriate with respect to the Class as a whole; (6) the questions of law or fact common to the

members of the propose Class predominate over any questions affecting only individual Class

members; and (7) class treatment is superior to other available methods for fairly and efficiently

adjudicating the controversy. In further support of its motion, Plaintiff also submits the expert

reports of David J. Malfara, Sr. and David Simon, filed contemporaneously herewith.

       WHEREFORE, Plaintiff respectfully requests that the Court issue an Order certifying the

proposed Class pursuant to Rules 23(b)(2) and/or 23(b)(3) of the Federal Rules of Civil Procedure,

appointing the City of Maple Heights, Ohio as Class Representative, and appointing DiCello Levitt

Gutzler LLC; Nix Patterson, LLP; and Schneider Wallace Cottrell Konecky, LLP, as Class

Counsel, pursuant to Rule 23(g) of the Federal Rules of Civil Procedure.

Dated: April 19, 2021                                 Respectfully submitted,

                                                      /s/ Justin J. Hawal
                                                      Mark A. DiCello (0063924)
                                                      Justin J. Hawal (0092294)
                                                      DICELLO LEVITT GUTZLER LLC
                                                      7556 Mentor Avenue
                                                      Mentor, Ohio 44060
                                                      Tel: 440-953-8888
                                                      madicello@dicellolevitt.com
                                                      jhawal@dicellolevitt.com

                                                      Adam J. Levitt
                                                      Mark S. Hamill (pro hac vice)
                                                      Brittany Hartwig (pro hac vice)
                                                      DICELLO LEVITT GUTZLER LLC
                                                      Ten North Dearborn Street, Sixth Floor
                                                      Chicago, Illinois 60602
                                                      Tel: 312-314-7900
                                                      alevitt@dicellolevitt.com
                                                      mhamill@dicellolevitt.com
                                                      bhartwig@dicellolevitt.com

                                                      Austin Tighe*
                                                      Michael Angelovich*
                                                 2
      Case: 1:20-cv-01872-JG Doc #: 53 Filed: 04/19/21 3 of 4. PageID #: 667




                                              NIX PATTERSON, LLP
                                              3600 North Capital of Texas Highway
                                              Building B, Suite 350
                                              Austin, Texas 78746
                                              Tel: 512-328-5333
                                              atighe@nixlaw.com
                                              mangelovich@nixlaw.com

                                              C. Cary Patterson*
                                              NIX PATTERSON, LLP
                                              2900 St. Michael Drive, 5th Floor
                                              Texarkana, Texas 75503
                                              Tel: 903-223-3999
                                              ccp@nixlaw.com

                                              Peter Schneider*
                                              SCHNEIDER WALLACE COTTRELL
                                              KONECKY, LLP
                                              3700 Buffalo Speedway, Ste. 1100
                                              Houston, Texas 77098
                                              Tel: 713-338-2560
                                              pschneider@schneiderwallace.com

                                              Todd M. Schneider*
                                              Jason H. Kim*
                                              SCHNEIDER WALLACE COTTRELL
                                              KONECKY, LLP
                                              2000 Powell Street, Suite 1400
                                              Emeryville, California 94608
                                              Tel: 415-421-7100
                                              tschneider@schneiderwallace.com
                                              jkim@schneiderwallace.com

                                              Counsel for Plaintiff and the Proposed
                                              Class

* Pro Hac Vice applications to be filed




                                          3
      Case: 1:20-cv-01872-JG Doc #: 53 Filed: 04/19/21 4 of 4. PageID #: 668




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed electronically using the Court’s

CM/ECF service, which will send notification of such filing to all counsel of record on this 19th

day of April 2021.



                                            /s/ Justin J. Hawal
                                            Justin J. Hawal
                                            DICELLO LEVITT GUTZLER LLC




                                               4
